DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “a light guide plate” in line 1 and line 4, but it is unclear if these are one and the same element, or separate elements. For the purposes of examination, Examiner interprets both instances of “a light guide plate” to be one and the same element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovich et al. (US 2018/0284440).
Regarding claim 1, Popovich discloses an electronic device with a pattern detection function (see figure 4, for instance) comprising: a light source (101) configured to emit an emitted light; a cover plate (134B) comprising a top surface; a light guide plate (134R) disposed on the cover plate in a stacked manner and comprising a plurality of grating groups (see fig. 4), wherein each of the grating groups comprises: a first grating part (135R) comprising a first light incident surface, wherein the first grating part is configured to: receive the emitted light through the first light incident surface; diffract the emitted light to form a first light; and transmit the first light; a second grating part (137R) configured to: receive the first light; form, based on the first light, a second light to propagate in the second grating part; form, based on the second light, a third light; and transmit the third light; and a third grating part (139R) comprising a first light emergent surface, wherein the third grating part is configured to: receive the third light; form, based on the third light, a fourth light to propagate in the third grating part; form an emergent light based on the fourth light; and emit the emergent light from the first light emergent surface to enter the cover plate (134B); and an image sensor ([0120], “Some of the embodiments and teachings of this disclosure may be applied in waveguide sensors such as, for example, eye trackers, fingerprint scanners and LIDAR systems.”) 
Regarding claim 2, Popovich discloses the electronic device of claim 1, wherein the second grating part is further configured to: propagate the second light in the second grating part through a total internal reflection; and diffract the second light to form the third light (see fig. 4, [0075]; [0079]).
Regarding claim 3, Popovich discloses the electronic device of claim 1, wherein the third grating part is further configured to: propagate the fourth light in the third grating part through a total internal reflection; and diffract the fourth light to form the emergent light (see fig. 4, [0075]; [0079]).
Regarding claim 4, Popovich discloses the electronic device of claim 1, wherein the first grating part (135R) comprises: a first substrate ([0076]) comprising a first side proximate to the cover plate (134B); and a first grating stacked on the first side and configured to diffract the emitted light to form the first light, wherein the first substrate is configured to transmit the first light, wherein the second grating part (137R) comprises: a second substrate ([0076]) comprising: a second side proximate to the cover plate; and a third side located away from the cover plate; and a second grating stacked either on the second side or the third side and configured to: diffract the second light to form the third light; and cooperate with the second substrate to propagate the second light in the 
Regarding claim 5, Popovich discloses the electronic device of claim 4, wherein the third grating (139R) comprises a first grating serrated surface, wherein the first grating (135R) comprises a second grating serrated surface, wherein the second grating (137R) comprises a third grating serrated surface, wherein a first projection of the first grating serrated surface onto the cover plate (134B) and a second projection of the second grating serrated surface onto the cover plate forms a first included angle, wherein a third projection of the third grating serrated surface onto the cover plate and the second projection forms a second included angle, and wherein the second included angle is equal to a half of the first included angle ([0080]).
Regarding claim 6, Popovich discloses the electronic device of claim 5, wherein the emitted light is perpendicularly incident to the first grating (135R), and wherein the first light is a level-1 diffracted light.
Regarding claim 7, Popovich discloses the electronic device of claim 6, wherein the first grating (135R) is a blazed grating or a multi-level phase grating ([0074]).
Regarding claim 8, Popovich discloses the electronic device of claim 7, wherein a wavelength of the emitted light is λ ([0080]), wherein a diffraction angle of the first light is β, wherein an incidence angle when the third light is incident to the third grating is equal to the diffraction angle, wherein an emergence angle when the emergent light is 
Regarding claim 9, Popovich discloses the electronic device of claim 8, further comprising a first bonding layer and a second bonding layer ([0086]; [0094]), wherein the cover plate, the first bonding layer, the light guide plate, and the second bonding layer are sequentially disposed in the stacked manner, and wherein both a second refractive index of the first bonding layer and a third refractive index of the second bonding layer are less than the first refractive index ([0074]).
Regarding claim 10, Popovich discloses the electronic device of claim 1, further comprising: a bonding layer ([0086]; [0094]), wherein the image sensor comprises a sixth side facing the bonding layer; and a filtering layer located on the sixth side and bonded to the image sensor, wherein a fourth refractive index of the filtering layer is greater than or equal to 1.3, and wherein: when the filtering layer is an optical filter: a first light transmittance of the optical filter for a seventh light in a selected band is higher than a second light transmittance of the optical filter for an eighth light outside the selected band; and the selected band comprises a range from (λ−5) nanometers (nm) to (λ+5) nm, wherein λ is a wavelength of the emitted light; and when the filtering layer is an optical coated sheet; a third light transmittance of the optical coated sheet for a first incident light within a specific incident-angle range is higher than a fourth light transmittance of a second incident light outside the specific incident-angle range; and the specific incident-angle range is γ to 90°, wherein γ is an emergence angle when the emergent light is emitted from the third grating ([0074]).

Regarding claim 12, Popovich discloses the electronic device of claim 11, wherein the display panel is a flexible organic light-emitting diode (LED) panel ([0078]), wherein the emergence angle is greater than or equal to a critical angle between the cover plate and external air, and wherein the reflected light is formed when the emergent light is totally reflects from a region that is not in contact with the to-be-detected pattern and that is on the top surface ([0074]).
Regarding claim 13, Popovich discloses the electronic device of claim 11, wherein the display panel is a rigid organic light-emitting diode panel ([0078]), wherein the display panel comprises an air layer, wherein the emergence angle is less than a critical angle between the cover plate and external air, and wherein the reflected light is formed when the emergent light is reflected from the to-be-detected pattern ([0074]).
Regarding claim 14, Popovich discloses the electronic device of claim 13, further comprising: a quarter-wave plate ([0094]) is located between the cover plate (134B) and the first bonding layer ([0094]); and a linear polarizer located between the image sensor and the second bonding layer, wherein the light source (132) is further configured to perform linear polarization on the emitted light, wherein a first polarization direction of the emitted light is perpendicular to a second polarization direction of the linear polarizer.

Regarding claim 16, Popovich discloses the electronic device of claim 1, further comprising: a bonding layer ([0086]; [0094]); an air layer formed between the bonding layer and the image sensor, wherein the air layer comprises a tenth side proximate to the bonding layer; and a grating layer located on the tenth side and configured to: diffract the reflected light to form a sensed light; and make the sensed light pass through the air layer and enter the image sensor ([0120]).
Regarding claim 17, Popovich discloses the electronic device of claim 1, further comprising: a bonding layer ([0086]; [0094]); and one grating group, wherein the cover plate (134B) comprises a bottom surface coupled to the bonding layer and comprising: a first short side; and a first long side perpendicular to the first short side, wherein a first length of the first long side is greater than a second length of the first short side, wherein a second light incident surface of the second grating part is configured to face the first grating part (135R), wherein a second light emergent surface of the second grating part (137R) is configured to face the third grating part (139R), and wherein either: the second light incident surface is parallel to the first short side, and the second light emergent surface is parallel to the first long side; or the second light emergent surface is parallel to the first short side, and the second light incident surface is parallel to the first long side.

Regarding claim 19, Popovich discloses the electronic device of claim 17, wherein a diffraction efficiency of the second grating part (137R) increases in a direction parallel to the second light emergent surface and located away from the second light incident surface.
Regarding claim 20, Popvich discloses a light guide plate (see figure 4, for instance) comprising: a light source (132) configured to emit emitted light; a cover plate (134B) comprising a top surface; a light guide plate (134R) comprising a plurality of grating groups (135R, 136R, 137R, 138R, 139R, 140R), wherein each of the grating groups comprises: a first grating part (135R, 136R) comprising a light incident surface, wherein the first grating part is configured to: receive the emitted light through the light incident surface; diffract the emitted light to form a first light; and transmit the first light; a second grating part (137R, 138R) configured to: receive the first light; form, based on the first light, a second light to propagate in the second grating part; form, based on the second light, a third light; and transmit the third light; and a third grating part (139R, 140R) comprising a light emergent surface, wherein the third grating part is configured 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/1/2022